     Case 19-50680           Doc 109   Filed 10/14/20      Entered 10/14/20 08:42:29            Page 1 of 1

                          United States Bankruptcy Court
                                   District of Connecticut
                                                                                            Filed and Entered
                                                                                                On Docket
                                                                                            October 14, 2020


In re:
         Daniel Thomas Guilfoile                                                      Case Number: 19−50680
         Debtor*                                                                      Chapter: 13




                        Clerk's Notice of ZoomGov Instructions Regarding Scheduled Hearing



The scheduled hearing or conference before the Honorable Julie A. Manning on November 12, 2020 will be
conducted over the ZoomGov platform.

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_BPT@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(203)579−5808 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1274 and input the
Access Code: 1077800 when prompted.


Dated: October 14, 2020
                                                                                    For the Court


                                                                                    Pietro Cicolini
                                                                                    Clerk of Court

United States Bankruptcy Court                                                Tel. (203) 579−5808
District of Connecticut                                                       VCIS* (866) 222−8029
915 Lafayette Boulevard                                                       * Voice Case Information System
Bridgeport, CT 06604                                                          http://www.ctb.uscourts.gov
                                                                              Form zoomclrk − pe
